Exhibit 10.1

Elliott Associates, L.P.

Elliott International, L.P.

Elliott International Capital Advisors Inc.

40 West 57th Street

New York, NY 10019

August 9, 2013

Emulex Corporation

3333 Susan Street

Costa Mesa, California 92626

Ladies and Gentlemen:

Reference is made to the letter agreement dated March 27, 2013 (the “Letter
Agreement”), among Emulex Corporation (the “Company”) and each of Elliott
Associates, L.P. (“Elliott”), Elliott International, L.P. (“Elliott
International”) and Elliott International Capital Advisors Inc. (“EICA”)
(Elliott, Elliott International and EICA, collectively, the “Elliott Group” and,
together with the Company, the “Parties”). Capitalized terms used but not
defined herein have the meaning assigned to them in the Letter Agreement.

The Parties hereby agree that (1) Paragraph 2(a)(x)(1) of the Letter Agreement
is hereby amended to replace “August 12, 2013” with “September 20, 2013” and
(2) the 2013 annual meeting of stockholders of the Company (and any special
meeting of stockholders at which directors are to be elected pursuant to the
Company’s notice of meeting) will be no earlier than November 21, 2013 and no
later than January 20, 2014.

The Company represents and warrants that the Company’s Amended and Restated
Bylaws have been amended, effective as of the date hereof and subject to the
execution and delivery of this letter agreement by the Elliott Group, to add the
following:

a) at the end of Section 3.18(a) of such Bylaws:

Notwithstanding anything to the contrary in these Bylaws, in order for a
nomination to be timely for election of directors at the 2013 annual meeting of
stockholders of the corporation (or any special meeting of stockholders held
after August 9, 2013 and before January 21, 2014 at which directors are to be
elected (a “special director election”)), a stockholder’s notice shall be
delivered to or mailed and received at the principal executive office of the
corporation not later than the close of business on September 30, 2013 and no
earlier than the close of business on August 30, 2013.



--------------------------------------------------------------------------------

b) at the end of Section 2.14(a) of such Bylaws:

Notwithstanding anything to the contrary in these Bylaws, in order for a
stockholder notice of business to be brought before the 2013 annual meeting of
stockholders (or any special director election (as defined in Section 3.18(a) of
these Bylaws)) to be timely, a stockholder’s notice shall be delivered to or
mailed and received at the principal executive office of the corporation not
later than the close of business on September 30, 2013 and no earlier than the
close of business on August 30, 2013.

The Company agrees not to distribute to stockholders or file with the United
States Securities and Exchange Commission any proxy statement related to the
2013 annual meeting of stockholders of the Company or any special director
election (as defined above), whether definitive or preliminary, on or before
October 9, 2013.

As amended hereby, the Letter Agreement remains in full force and effect.

[Remainder of page intentionally blank]



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign and return one copy of
this agreement, which thereupon will constitute our binding agreement with
respect to the subject matter hereof.

 

Sincerely, ELLIOTT ASSOCIATES, L.P. By:  

Elliott Capital Advisors, L.P., its

General Partner

By:  

Braxton Associates, Inc., its General

Partner

By:   /s/ Elliot Greenberg

Name: Elliot Greenberg

Title: Vice President

ELLIOTT INTERNATIONAL, L.P.

By:  

Elliott International Capital Advisors

Inc., as Attorney-in-Fact

By:   /s/ Elliot Greenberg

Name: Elliot Greenberg

Title: Vice President

ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC. By:   /s/ Elliot Greenberg

Name: Elliot Greenberg

Title: Vice President



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

EMULEX CORPORATION

By:

 

  /s/Jeff Benck

Name:

 

  Jeff Benck

Title:

 

  President & CEO